Cite as: 588 U. S. ____ (2019)              1

                       Opinion of BREYER, J.

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 19A60
                           _________________


  DONALD J. TRUMP, PRESIDENT OF THE UNITED
      STATES, ET AL. v. SIERRA CLUB, ET AL.
                  ON APPLICATION FOR STAY
                          [July 26, 2019]

   The application for stay presented to JUSTICE KAGAN and
by her referred to the Court is granted. Among the reasons
is that the Government has made a sufficient showing at
this stage that the plaintiffs have no cause of action to ob-
tain review of the Acting Secretary’s compliance with Sec-
tion 8005. The District Court’s June 28, 2019 order granting
a permanent injunction is stayed pending disposition of the
Government’s appeal in the United States Court of Appeals
for the Ninth Circuit and disposition of the Government’s
petition for a writ of certiorari, if such writ is timely sought.
Should the petition for a writ of certiorari be denied, this
stay shall terminate automatically. In the event the peti-
tion for a writ of certiorari is granted, the stay shall termi-
nate when the Court enters its judgment.
   JUSTICE GINSBURG, JUSTICE SOTOMAYOR, and JUSTICE
KAGAN would deny the application.
   JUSTICE BREYER, concurring in part and dissenting in
part from grant of stay.
   To warrant this stay, the Government must show not just
(1) a reasonable probability that the Court will grant certi-
orari and (2) a fair prospect that the Court will reverse, but
also (3) “ ‘a likelihood that irreparable harm will result from
the denial of a stay.’ ” Maryland v. King, 567 U.S. 1301,
1302 (2012) (ROBERTS, C. J., in chambers). This case raises
novel and important questions about the ability of private
2                   TRUMP v. SIERRA CLUB

                      Opinion of BREYER, J.

parties to enforce Congress’ appropriations power. I would
express no other view now on the merits of those questions.
   Before granting a stay, however, we must still assess the
competing claims of harm and balance the equities. Barnes
v. E-Systems, Inc. Group Hospital Medical & Surgical Ins.
Plan, 501 U.S. 1301, 1305 (1991) (Scalia, J., in chambers).
This Court may, and sometimes does, “tailor a stay so that
it operates with respect to only ‘some portion of the proceed-
ing.’ ” Trump v. International Refugee Assistance Project,
582 U. S. ___, ___ (2017) (per curiam) (slip op., at 10) (quot-
ing Nken v. Holder, 556 U.S. 418, 428 (2009)). In my view,
this is an appropriate case to do so.
   If we grant the stay, the Government may begin construc-
tion of a border barrier that would cause irreparable harm
to the environment and to respondents, according to both
respondents and the District Court. The Government’s only
response to this claim of irreparable harm is that, if re-
spondents ultimately prevail, the border barrier may be
taken down (with what funding, the Government does not
say). But this is little comfort because it is not just the bar-
rier, but the construction itself (and presumably its later
destruction) that contributes to respondents’ injury.
   If we instead deny the stay, however, it is the Govern-
ment that may be irreparably harmed. The Government
has represented that, if it is unable to finalize the contracts
by September 30, then the funds at issue will be returned
to the Treasury and the injunction will have operated, in
effect, as a final judgment. Respondents suggest a court
could still award the Government relief after an appropria-
tion lapses, though that proposition has yet to be endorsed
by this Court.
   But there is a straightforward way to avoid harm to both
the Government and respondents while allowing the litiga-
tion to proceed. Allowing the Government to finalize the
contracts at issue, but not to begin construction, would al-
leviate the most pressing harm claimed by the Government
                  Cite as: 588 U. S. ____ (2019)            3

                      Opinion of BREYER, J.

without risking irreparable harm to respondents. Respond-
ents do not suggest that they will be harmed by finalization
of the contracts alone, and there is reason to believe they
would not be. See, e.g., 36 Opinion of Office of Legal Coun-
sel 11 (2012) (noting that, because of the Anti-Deficiency
Act, “the government [is] legally incapable of incurring a
contractual obligation to pay more money than Congress
had appropriated”), online at https://www.justice.gov/file/
20596/download (as last visited July 26, 2019); see also Lei-
ter v. United States, 271 U.S. 204, 206–207 (1926); Sutton
v. United States, 256 U.S. 575, 580–581 (1921); Hooe v.
United States, 218 U.S. 322, 332–334 (1910); Bradley v.
United States, 98 U.S. 104, 116–117 (1878).
   I can therefore find no justification for granting the stay
in full, as the majority does. I would grant the Govern-
ment’s application to stay the injunction only to the extent
that the injunction prevents the Government from finaliz-
ing the contracts or taking other preparatory administra-
tive action, but leave it in place insofar as it precludes the
Government from disbursing those funds or beginning con-
struction. I accordingly would grant the stay in part and
deny it in part.